DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  On line 1, “the” in front of “treatment” needs to be deleted.  On line 2, “the” in front of “application” needs to be deleted, and “the” in front of “skin” needs to be changed to --- a---.  On line 7, “the formula (I):” needs to be changed to --- Formula (I): ---. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  On line 3, “the” in front of “application” needs to be deleted, and “the” in front of “skin” needs to be changed to --- a---.  On line 8, “the formula (I):” needs to be changed to --- Formula (I): ---.    Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  On line 5, “an” in front of “ophthalmic” needs to be deleted.  On the last line, applicant need to change “said organ or tissue.” to --- said skin, eye, mucosal tissue or ophthalmic tissue. ---  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  On line 4, “an” in front of “ophthalmic” needs to be deleted.  On the last line, “and” needs to be changed to --- or ---.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  On line 4, applicant need to change “the organ or tissue” to --- the skin, eye, mucosal tissue or ophthalmic tissue ---.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  On line 6, “the formula (I):” needs to be changed to --- Formula (I): ---.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  On lines 2-3, “the” in front of “cornea”, “eye lid” and “eyelashes” need to be deleted.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  On the last line, “and” needs to be changed to --- or ---.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  On line 1, applicant need to change “the bacteria or microorganism” to --- the microorganism ---  or --- the bacteria or fungi --- because those entities listed in claim 30 consist of bacteria as well as fungi.  On line 3, applicant need to delete “and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the skin, [the] epithelial or [the] mucosal tissue” in the 2nd line from the bottom.  There is insufficient antecedent basis for this limitation (“the epithelial”) in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14, from which claim 16 depends, recites that the disease or condition is a disease or condition affecting: (a) the skin or mucosal tissue; or (b) the eye or ophthalmic tissue;”  Thus, claim 16, which recite that “the disease or condition is a disease or condition of: (a) the eye or an ophthalmic tissue . . .; or (b) the skin, epithelial or mucosal tissues . . .” fails to further limit the subject matter of instant clam 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-17, 24, 25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al (US 2015/0224064 A1) in view of (i) Mikulasik et al (WO 2012/007776 A2) and (ii) Bingaman et al (US 2014/0303219 A1) or Matsumura et al (US 2010/0137252 A1) or Karagoezian (US 2002/0064565 A1) (with Narayanan et al (“Dry Eye Disease and Microbial Keratitis: Is There a Connection?”, The Ocular Surface, vol.11(2) (April 2013), pg.75-92), which is cited here merely to support the Examiner’s assertion that conditions that dry eye are associated with bacteria such as Staphylococcus aureus).
In claim 1, Gunther teaches the following composition:

    PNG
    media_image1.png
    165
    476
    media_image1.png
    Greyscale

Gunther teaches ([0026] and abstract) that its composition can be used as a medicine (for use in the treatment of dry eye or meibomian gland dysfunction) that is topically administered to an eye or ophthalmic tissue or as a cleansing solution for an eye or ophthalmic tissue.  Specifically, in its Example 1, Gunther teaches a mixture of F6H8 with F10H10 as well as a mixture of F6H8 with F10H12.  Gunther’s F6H8 meets instant Formula (I) with n being 5 and m being 8.  Gunther’s F10H10 meets instant Formula (I) with n being 9 and m being 10.  Gunther’s F10H12 meets instant Formula (I) with n being 9 and m being 12.
	Gunther does not teach instant molecular iodine.  (i) Mikulasik teaches (see 1st paragraph and the last two lines on pg.1, the last paragraph on pg.9 and the first paragraph on pg.10; see also claim 1) a disinfectant and antiseptic solution of elemental iodine (consisting of I2 molecules) prepared with a siloxane-type vehicle.  Specifically, in its Example 1, Mikulasik teaches a solution of iodine dissolved in hexamethyldisiloxane and octamethyltrisiloxane (instant (optional) non-polar co-solvent of claim 25).  Mikulasik teaches (see the 3rd paragraph on pg.8 and the 2nd paragraph on pg.9) that such solution is stable, exhibits excellent disinfectant and antiseptic effect even in low concentration and has a minimum risk of contamination and irritation.  Mikulasik also teaches that the solution is compatible with the living organism and practically does not show any tissue damaging, irritating or over-sensitizing effect.  (ii) As evidenced by Bingaman et al (see [0103]) or Matsumura et al ([0043]) or Karagoezian ([0002]), an antiseptic or a disinfectant is an additive commonly used in ophthalmic compositions.  Based on the teachings of Gunther and Bingaman or Matsumura or Karagoezian, it would have been obvious to one skilled in the art to add the solution of elemental iodine consisting of I2 molecule (instant molecular iodine) dissolved in hexamethyldisiloxane and octamethyltrisiloxane (instant (optional) non-polar co-solvent) as an antiseptic or a disinfectant to Gunther’s ophthalmic composition containing a mixture of F6H8 and F10H10 or a mixture of F6H8 and F10H12 (instant semifluorinated alkane) and apply the resulting ophthalmic composition to an eye or ophthalmic tissue (either as a medicine to treat dry eye or meibomian gland dysfunction or as an antiseptic or a disinfectant to cleanse the eye) with a reasonable expectation of achieving excellent disinfectant and/or antiseptic effect and having a minimum risk of contamination and irritation.  Thus, Gunther in view of Mikulasik and Bingaman or Matsumura or Karagoezian renders obvious instant claims 12-14, 16, 24, 25 and 27.  
With respect to instant claims 15 and 28-31, as discussed above, Gunther already teaches that its composition is used as a medicine for use in the treatment of dry eye or meibomian gland dysfunction.  As evidenced by Narayanan et al (see pg.79, left-hand column, 3rd paragraph), conditions that cause dry eye (such as meibomian gland dysfunction) are associated with bacteria such as Staphylococcus aureus.  Furthermore, Gunther also states ([0012]) that dry eye disease can be caused by HIV infection.  Therefore, Gunther in view of Mikulasik and Bingaman or Matsumura or Karagoezian renders obvious instant claims 15 and 28-31.
	With respect to instant claim 17, Gunther indicates ([0050]) that its composition can be used as wash-out solutions for residual silicon oil after vitreo-retinal surgery.  It would have been obvious to one skilled in the art to use Gunther’s ophthalmic composition modified by the teachings of Mikulasik (and Bingaman, Matsumura or Karagoezian) as a wash-out solution for residual silicon oil after the vitreo-retinal surgery with a reasonable expectation of success.  Thus, Gunther in view of Mikulasik and Bingaman or Matsumura or Karagoezian renders obvious instant claim 17.
Claims 12-19, 24-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al (US 2014/0100180 A1) in view of Mikulasik et al (WO 2012/007776 A2) and Karagoezian (US 2002/0064565 A1) (with (i) Song et al (US 2014/0274879 A1) and Kim et al (US 2017/0065647 A1), which are cited here merely to support the Examiner’s assertion that organisms such as Propionibacterium acnes, Staphylococcus aureus, or Pseudomonas aeruginosa cause bacterial skin infections and/or acne; and (ii) Parks et al (US 2013/0172282 A1), which is cited here merely to support the Examiner’s assertion that herpes simplex virus or varicella zoster virus causes viral infections of skin).
In claims 1 and 2, Gunther teaches a topical composition useful for preventing or treating a disease or condition affecting the skin or a skin appendage, and such composition contains an effective amount of an active ingredient and a semifluorinated alkane selected from F4H5, F4H6, F4H8, F6H6 or F6H8, all of which meet instant Formula (I).  Gunther teaches (claims 5 and 6) that such composition can be used for skin affected by condition such as acne, psoriasis, bacterial infections or viral infections.  
	Gunther does not teach instant molecular iodine.  (i) Mikulasik teaches (see 1st paragraph and the last two lines on pg.1, the last paragraph on pg.9 and the first paragraph on pg.10; see also claim 1) a disinfectant and antiseptic solution (that can be used for skin) of elemental iodine (consisting of I2 molecules) prepared with a siloxane-type vehicle.  Specifically, in its Example 1, Mikulasik teaches a solution of iodine dissolved in hexamethyldisiloxane and octamethyltrisiloxane (instant non-polar co-solvent of claim 25).  Mikulasik teaches (see the 3rd paragraph on pg.8 and the 2nd paragraph on pg.9) that such solution is stable, exhibits excellent disinfectant and antiseptic effect even in low concentration and has a minimum risk of contamination and irritation.  (ii) As evidenced by Karagoezian (see [0002]), an antiseptic or a disinfectant is known in the art to be used in treating dermatological disorders such as psoriasis or acne.  Based on the teachings of Gunther, Mikulasik and Karagoezian, it would have been obvious to one skilled in the art to use Mikulasik’s elemental iodine consisting of I2 molecule (instant molecular iodine) dissolved in hexamethyldisiloxane and octamethyltrisiloxane (instant non-polar co-solvent) in Gunther’s topical composition containing F4H5, F4H6, F4H8, F6H6 or F6H8 (which is to be applied to the skin affected with conditions such as psoriasis or acne) as Gunther’s active ingredient (i.e., as an antiseptic or a disinfectant) and use such modified composition to prevent or treating the disease or condition affecting the skin or a skin appendage with a reasonable expectation of achieving excellent disinfectant and/or antiseptic effect and having a minimum risk of contamination and irritation.  Thus, Gunther in view of Mikulasik and Karagoezian renders obvious instant claims 12-14, 16, 24 and 25.  
With respect to instant claim 17, Gunther teaches ([0046]) that its composition can be used in preparation of minor surgical procedures.  It would have been obvious to one skilled in the art to use Gunther’s topical composition (containing semifluorinated alkane) modified by Mikulasik and Karagoezian in preparation of minor surgical procedures with a reasonable expectation of success.  Thus, Gunther in view of Mikulasik and Karagoezian renders obvious instant claim 17.  
With respect to instant claim 18, as discussed above, Gunther teaches that its topical composition can be used for skin affected with acne.  Since acne is a cosmetic issue as well as a medical issue, it is the Examiner’s position that Gunther’s topical pharmaceutical composition would also be considered as a cosmetic composition.  Thus, Gunther in view of Mikulasik and Karagoezian renders obvious claim 18.
With respect to instant claims 19 and 26, as discussed above, Gunther’s topical composition contains a semifluorinated alkane selected from F4H5, F4H6, F4H8, F6H6 or F6H8.  It would have been obvious to one skilled in the art to use F6H8 or F4H5 as the semifluorinated alkane in Gunther’s topical composition with a reasonable expectation of success.  As to the instant limitation of up to about 1.0 mg/mL of the molecular iodine, Mikulasik teaches (claim 6) that the elemental iodine (consisting of I2 molecules) can be present in the siloxane-type solvent in the amount of 0.001-0.8 wt.%.  Under such general guideline given by Mikulasik, instant concentration for the molecular iodine would have been obvious before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Gunther in view of Mikulasik and Karagoezian renders obvious instant claims 19 and 26.  
With respect to instant claims 15 and 28-31, as discussed above, Gunther already teaches that its composition can be used for skin affected by condition such as bacterial infections, acne or viral infections.  As evidenced by Song et al ([0006]) or Kim et al ([0018]), organisms such as Propionibacterium acnes, Staphylococcus aureus, or Pseudomonas aeruginosa cause bacterial skin infections and/or acne.  As also evidenced by Parks et al ([0044]), herpes simplex virus or varicella zoster virus causes viral infections of skin.  Therefore, Gunther in view of Mikulasik and Karagoezian renders obvious instant claims 15 and 28-31.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,273,174 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Pat.’174 teaches the following:

    PNG
    media_image2.png
    273
    525
    media_image2.png
    Greyscale

Since claim 1 of Pat.’174 teaches instant composition consisting of instant molecular iodine and instant vehicle as described in instant claim 18 (instant (ii) a non-polar cosolvent is only an optional component), the composition of claim 1 of Pat.’174 would inherently be capable of being used as a cosmetic preparation as recited in instant claim 18.  Thus, claim 1 of pat.’174 teaches or renders obvious instant claim 18.
Allowable Subject Matter
Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited prior arts teaches or suggests instant composition of claim 20 consisting of molecular iodine and a vehicle consisting of the semifluorinated alkane, instant composition of claim 21 consisting of molecular iodine dissolved in F4H5, F6H2 or F6H8 or a mixture thereof, instant composition of claim 22 consisting of up to about 1.0 mg/mL of the molecular iodine dissolved in a vehicle consisting of F6H8 or F4H5, or instant composition consisting of up to about 0.5 mg/ml of the molecular iodine dissolved in F6H2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 3, 2022